Name: Commission Regulation (EEC) No 946/83 of 21 April 1983 amending Regulation (EEC) No 1573/80 laying down provisions for the implementation of Article 5 (2) of Council Regulation (EEC) No 1697/79 on the post-clearance recovery of import duties or export duties which have not been required of the person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties
 Type: Regulation
 Subject Matter: justice;  tariff policy;  taxation;  executive power and public service
 Date Published: nan

 22. 4. 83 Official Journal of the European Communities No L 104/ 15 COMMISSION REGULATION (EEC) No 946/83 of 21 April 1983 amending Regulation (EEC) No 1573/80 laying down provisions for the imple ­ mentation of Article 5 (2) of Council Regulation (EEC) No 1697/79 on the post ­ clearance recovery of import duties or export duties which have not been required of the person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties balance between the interests of the authorities and of the persons concerned, it is necessary to extend the period in question to four months only ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1697/79 of 24 July 1979 on the post-clearance recovery of import duties or export duties which have not been required of the person liable for payment on goods entered for a customs procedure involving the obligation to pay such duties ('), and in particular Article 10(2) thereof, Whereas Commission Regulation (EEC) No 1573/80 (2) provides that the Commission must take a decision in response to a request submitted to it pursuant to Article 5 (2) of Regulation (EEC) No 1697/79 within a period of three months from the date on which such request is received ; Whereas experience since the entry into force of Regulation (EEC) No 1573/80 has shown that the present three-month period allowed for a decision can cause serious problems in certain cases which are particularly complex ; Whereas it is necessary to extend the present period ; whereas , however, in order to preserve an equitable HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 6 of Regulation (EEC) No 1573/80 is hereby replaced by the following : 'Such decision must be taken within a period of four months from the date on which the request referred to in Article 4 is received by the Commis ­ sion .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 197, 3 . 8 . 1979 , p . 1 . (*) OJ No L 161 , 26 . 6 . 1980 , p . 1 .